Citation Nr: 0503748	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-30 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than July 6, 1998 
for the award of Dependency and Indemnity Compensation (DIC), 
and Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1947 to July 1971.  He died on February [redacted], 1984.  The 
appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted entitlement to Dependency and 
Indemnity Compensation, and Dependents' Educational 
Assistance.  The appellant, the surviving spouse of the 
veteran, disagreed with the effective date of the award which 
was July 6, 1999.  In August 2003, the RO changed the 
effective date to July 6, 1998, pursuant to the provisions of 
38 C.F.R. § 3.114(a).


FINDINGS OF FACT

1.  The veteran's original claims file was lost and has been 
reconstructed; further efforts to obtain the original claims 
file would be futile.

2. The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

3.  The veteran died on February [redacted], 1984 of lung cancer.

4.  A claim for service connection for the cause of the 
veteran's death was received within one year of the 
veteran's death.

5.  The RO denied service connection for the cause of the 
veteran's death during the time frame from September 25, 
1985, and June 9, 1994.


CONCLUSION OF LAW

The criteria for an effective date of February 1, 1984, for 
the grant of Dependency and Indemnity Compensation, and 
Dependents' Educational Assistance have been met.  38 
U.S.C.A. §§ 1110, 1116, 5110 (West 2002); 38 C.F.R. § 3.400, 
3.816 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was signed into law. 38 U.S.C.A. § 5100 et seq; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, 
and imposed on VA certain notification requirements.

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present 
case, it is the Board's conclusion that this does not 
preclude the Board from adjudicating the appellant's claim 
for an earlier effective date for service connection for the 
cause of the veteran's death (DIC).  This is so because the 
Board is taking action favorable to the veteran; a decision 
at this point poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Background

The veteran died on February [redacted], 1984.  The service 
department has verified that the veteran had service in the 
Republic of Vietnam.  Medical records of the veteran's 
treatment near the time of his death indicate that the cause 
of his death was metastatic squamous cell cancer of the lung.  

In July 1999, the RO received a statement from the veteran's 
wife asking to please reopen her claim for death benefits she 
filed in 1984.  The RO noted that the veteran's claims file 
was missing, and another file was being rebuilt.  In a May 
2000 statement, the appellant stated that the veteran died of 
lung cancer as a result of exposure to Agent Orange while he 
was serving in Vietnam.  

Service connection for the cause of the veteran's death was 
granted in an April 2003 rating decision.  That decision 
noted that the veteran died of lung cancer, had verified 
service in Vietnam, and therefore his fatal lung cancer was 
presumed to be due to exposure to Agent Orange in Vietnam.  
The effective date of the award was determined to be the date 
of receipt of the appellant's claim for Dependency and 
Indemnity Compensation, and Dependents' Educational 
Assistance, or July 6, 1999.

In April 2003, the RO noted that the original claims folder 
was unavailable, all efforts to obtain the veteran's original 
claim folder had been exhausted and a rebuilt file had been 
established.  

In July 2003, the appellant wrote that she had filed a claim 
within one year of the veteran's death, and wanted payment 
retroactive to that date, or February [redacted], 1984.  She 
submitted a copy of a letter dated March 12, 1984, from the 
RO which stated only the following: 

This is just to let you know that we have 
received your application for benefits.  
There is no need for you to take any 
additional action at this time.  However, 
if you find it necessary to contact us, 
be sure to indicate THE VETERAN'S file 
number and name.

She noted that she could not find the rating decision but was 
submitting the notice letter as proof that she had made 
application within one year of the veteran's death.

In August 2003, the RO granted an earlier effective date to 
July 6, 1998, one year prior to receipt of her July 6, 1999 
application for death benefits.  The RO explained that it 
could not grant an earlier effective date because it could 
not locate the claims file to determine if her claim was 
denied between September 25, 1985, and June 9, 1994, the date 
on which lung cancer was added to the list of Agent Orange 
disabilities.  Further, the RO explained that the March 12, 
1984 letter only shows that a claim was received, but it 
could not be determined from this letter if it was a claim 
for burial benefits or Dependency and Indemnity Compensation 
(DIC).  

In her October 2003 substantive appeal, the appellant stated 
that she did not have a copy of the denial, but she did have 
a letter showing that she had a pending claim.  She argued 
that she should be provided the benefit of the doubt, and 
granted an earlier effective date because VA lost the files.  
She added that she applied for both DIC and burial benefits 
at the same time following her husband's death, and should 
not be denied an earlier effective date because of VA's 
inability to keep up with the records.  

Service Connection

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (2004).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), as a result of 
herbicide exposure if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The governing 
law provides that a "veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975 shall be presumed to have been exposed during 
such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).  

Effective Dates

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a).  
The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

The effective date of an evaluation and award of compensation 
or dependency and indemnity compensation will be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year after 
separation from service; otherwise, the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

However, 38 U.S.C.A. § 5110(g) provides an exception to § 
5110(a) in cases where an award of compensation or dependency 
and indemnity compensation is granted pursuant to a 
liberalizing law:

Subject to the provisions of section 5101 of this title, 
where compensation,  dependency and indemnity compensation, 
or pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application or the date of administrative determination of 
entitlement, whichever is earlier.  38 U.S.C.A. § 5110(g).

The Board notes that the general rule regarding the effective 
date of an evaluation and award is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400.  However, retroactive effective dates are 
allowed in the context of a liberalizing issue.  38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114(a).

The Nehmer Decision

In May 1989, the United States District Court for the 
Northern District of California voided all denials of Agent 
Orange claims based on the regulations that became effective 
on September 25, 1985.  Nehmer v. United States Veterans' 
Administration, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) 
(Nehmer I).  The district court later clarified its ruling, 
holding that the covered claims were those in which the 
disease or cause of death was later found to be service 
connected under valid VA regulations.  Nehmer v. United 
States Veterans' Administration, 32 F. Supp. 2d 1175, 1183 
(N.D. Cal. 1999) (Nehmer II).

In May 1991, the United States government and the plaintiffs 
in the Nehmer litigation entered into a stipulation according 
to which VA would readjudicate claims the denials of which 
were voided by Nehmer I.  Nehmer v. United States Veterans' 
Administration, No. CV-86-6160 (TEH) (N.D. Cal. May 17, 1991) 
(Nehmer Stipulation).  The effective date of any resulting 
award of benefits would be based on the filing date of the 
original claim, for claims originally filed before May 3, 
1989 (Stipulation 1), or on the later of the filing date of 
the claim or the date of disability or death of the veteran, 
for claims filed after May 3, 1989 (Stipulation 2).  See 
Williams v. Principi, 310 F.3d 1374, 1375-76 (Fed. Cir. 
2002).

The Nehmer stipulations were later incorporated into a final 
regulation, 38 C.F.R. § 3.816, that became effective on 
September 24, 2003.  That regulation defines a "Nehmer class 
member" to include the surviving spouse of a deceased Vietnam 
veteran who died from a covered herbicide disease, to include 
respiratory cancers.  38 C.F.R. § 3.816(a)(1)(ii),(2)(viii).  
The regulation further provides that where a "Nehmer class 
member" is entitled to DIC for a death from a covered 
herbicide disease, and VA denied DIC for the death in a 
decision issued between September 25, 1985, and May 3, 1989, 
the effective date of the award will be the later of the date 
VA received the claim on which the prior denial was based or 
the date the death occurred.  38 C.F.R. § 3.816(d)(1).  If 
the claim for DIC for the death was received within one year 
from the date of the veteran's death, the effective date of 
the award shall be the first day of the month in which the 
death occurred.  38 C.F.R. § 3.816(d)(3).  

Analysis

As noted above, the medical records show that the veteran 
died of lung cancer.  He also had verified service in 
Vietnam, and is therefore presumed exposed to Agent Orange in 
service.  As such, service connection is warranted for the 
cause of the veteran's death under the presumptive Agent 
Orange regulations.  38 C.F.R. § 3.307(a)(6); 38 C.F.R. 
§ 3.309(e).

In this case, the claims file has been lost and has been 
rebuilt.  Where records in control of a government agency are 
lost, the Board's obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  See also Marciniak v. Brown, 10 Vet. 
App. 198, 201 (1997) (Board complied with requirements set 
forth in O'Hare where heightened consideration was afforded 
due to the missing records), aff'd, 168 F.3d 1322 (Fed. Cir. 
1998).

The appellant contends that she filed a claim for service 
connection for the cause of the veteran's death shortly after 
he died, and that this was denied.  The Board finds her 
assertion credible.  The letter from the RO dated March 12, 
1984 confirms that she had a claim pending on this date.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2004).  When 
a claimant seeks benefits and the evidence is in relative 
equipoise, the claimant prevails.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The preponderance of the evidence 
must be against the claim for benefits to be denied.  See 
Alemany v. Brown, 9 Vet. App. 518 (1996).  

The evidence is undisputed that the appellant filed a claim 
shortly after the veteran's death.  It is unclear, however, 
whether this claim resulted in a denial of DIC benefits or 
was merely a claim for burial benefits.  The appellant has 
indicated that she filed for both burial benefits, and for 
DIC benefits at the same time.  The Board is particularly 
sympathetic to the appellant's claim, given that the 
veteran's claim file has been lost through no fault of her 
own.  The Board also finds it credible that she would have 
filed a claim for DIC and death benefits shortly after her 
husband's death.  See also Mitscher v. West, 13 Vet. App. 
123,128 (1999) (holding that in certain cases, a claim for 
service-connected burial benefits must be treated as an 
informal claim for DIC, for purposes of entitlement to 
retroactive benefits under Nehmer).

Further, for the appellant to prevail, her claim must have 
resulted in a denial of DIC for death due to Agent Orange 
after September 24, 1985, the date the regulations which 
denied Agent Orange claims became effective, and which were 
subsequently voided in the Nehmer decision.  It is entirely 
possible that the claim, which was pending as of March 12, 
1984, was denied after September 24, 1985.  Construing the 
evidence in the light most favorable to the appellant, and 
through application of the rule affording the claimant the 
benefit of the doubt, the Board finds as a matter of fact 
that a claim for cause of death as a result of exposure to 
Agent Orange was received shortly after the veteran's death, 
and that this claim was denied between September 25, 1985 and 
June 9, 1994, the date that lung cancer was added to the list 
of presumptive diseases.  38 U.S.C.A. § 5107(b).

Having determined that the claim for benefits was received 
within one year of the veteran's death, the effective date of 
the award of DIC benefits is the first day of the month in 
which the death occurred.  38 C.F.R. § 3.816(d)(4).  The 
veteran died on February [redacted], 1984, and therefore the 
effective date of the award is February 1, 1984.  


ORDER

An effective date of February 1, 1984, for the award of 
Dependency and Indemnity Compensation, and Dependents' 
Educational Assistance benefits is granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


